DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                     GUILTY PLEASURES SF, LLC,
                             Appellant,

                                     v.

                       THOMAS CAMPANIELLO,
                             Appellee.

                               No. 4D21-3402

                            [August 18, 2022]

  Appeal of a non-final order from the Circuit Court for the Seventeenth
Judicial Circuit, Broward County; Keathan B. Frink, Judge; L.T. Case No.
CACE20-018710.

   John R. Sheppard, Jr., of Cohen, Norris, Wolmer, Ray Telepman,
Berkowitz & Cohen, North Palm Beach, for appellant.

  Alexander Brockmeyer of Boyle, Leonard & Anderson, P.A., Fort Myers,
and Lindsey Thurswell Lehr of Siegfried Rivera, Coral Gables, for appellee.

PER CURIAM.

   Affirmed.

KLINGENSMITH, C.J., CIKLIN and FORST, JJ., concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.